FORM OF LOAN AGREEMENT and PROMISSORY NOTE
EXTENSION AGREEEMENT


This Loan Agreement and Promissory Note Extension Agreement (this “Extension
Agreement”) is entered into by and between Northwest Biotherapeutics, Inc., a
Delaware corporation (the “Maker” or the “Company”) and ________, (“_______” or
the “Holder”).


WHEREAS, the Company and Holder previously entered into a Loan Agreement and
Promissory Note effective as of  _______, 2008 (the “Loan Agreement”), under
which Farmer provided financing of $_________ to the Company;


WHEREAS, the maturity date under the Loan Agreement for repayment of the
$___________ (the “Repayment Amount”), comprising $_______ of principal and
$__________of interest, was__________, 2008 (the “Original Maturity Date”);


WHEREAS, the Company and Holder desire to make an extension of the maturity date
of the Loan Agreement and execute a separate additional convertible note for the
purpose of funding the opening of foreign treatment centers now ready to begin
accepting patients;


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, agree as
follows:


SECTION 1.   Extension of Maturity


The Loan Agreement is hereby amended to provide that the maturity date
thereunder shall be extended from _____, 2009 to ______, 2010 (the “Extended
Maturity Date”).  All other provisions of the original Loan Agreement shall
remain unchanged including, without limitation, the interest rate of one percent
(1%) per month.


SECTION 2.   Compensation


In consideration of the additional extension of the maturity date from _____,
2009 to the Extended Maturity Date, the Company shall issue to Holder additional
warrants for the purchase of common stock of the Company equal to twenty five
percent (25%) of the Repayment Amount under the Loan Agreement at an exercise
price of twenty cents per share ($.20/share) (the “Additional Warrant”), on
otherwise the same terms and conditions as the Initial Warrant, as set forth in
the form of Warrant attached hereto as Attachment A and incorporated herein by
reference. The combined total of the Initial Warrant and the Additional Warrant
shall be equal to fifty percent (50%) of the Repayment Amount.

 
 

--------------------------------------------------------------------------------

 

SECTION 3.  Miscellaneous


This Extension Agreement sets forth the entire agreement of the parties as to
the subject matter hereof, and supersedes all prior understandings between the
parties, written or oral, regarding such subject matter.  This Agreement may not
be amended or modified except by a written instrument signed by the parties
hereto. This Agreement, and all rights, obligations and liabilities hereunder,
will be governed by and construed under the laws of the State of Delaware,
without giving effect to the conflicts of laws provisions.


If one or more of the provisions of this Extension Agreement or the Warrant will
be held invalid, illegal or unenforceable, the remaining provisions will not in
any way be affected or impaired thereby.  In the event any provision is held
illegal or unenforceable, the parties will use reasonable efforts to substitute
a valid, legal and enforceable provision which, insofar as is practical,
implements purposes of the provision held invalid, illegal or unenforceable.


IN WITNESS WHEREOF, the parties have set their hands and seals as of the date
set forth on the first page hereof.


NORTHWEST BIOTHERAPEUTICS, INC.
 
[HOLDER]
         
By
   
By
 
Name:
   
Name:
 
Title:
   
Title:
 


 
 

--------------------------------------------------------------------------------

 
